Citation Nr: 1710123	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to January 23, 2013, and a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1969 to January 1972, with confirmed service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was previously remanded by the Board in April 2013 and May 2015.  

The Veteran and his spouse testified before a Veterans Law Judge that is no longer employed by the Board.  As the appeal has been withdrawn, any request to offer the Veteran an additional Board hearing is moot.  See 38 C.F.R. § 20.707.  


FINDING OF FACT

In November 2016, prior to the promulgation of a decision on the appeal, the Veteran, though his representative, indicated that he wished to withdraw the appeal for entitlement to an initial evaluation in excess of 30 percent prior to January 23, 2013, and a rating in excess of 70 percent thereafter, for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to an initial evaluation in excess of 30 percent prior to January 23, 2013, and a rating in excess of 70 percent thereafter, for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a November 2016 statement, the Veteran's representative stated that the establishment of a total disability rating due to individual unemployability (TDIU) satisfied the Veteran's appeal.  The Veteran also notified the Board in writing that he wished to withdraw the appeal for PTSD and requested that his appeal be removed from the Board's docket.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of this issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent prior to January 23, 2013, and a rating in excess of 70 percent thereafter for PTSD is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


